DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered. 

Response to Arguments
3.  Applicant’s arguments, see Remarks, filed 06/07/2022, with respect to rejections Under 35 U.S.C. § 102 of claims 1-2, 5, 9-15, and 17-20 and the rejections Under 35 U.S.C. § 103 of claims 3-4, 6-8, and 16 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Response to Amendment
4. This is in response to the amendments filed on 06/07/2022. Claims 1,19, and 20 have been amended. Claims 1-20 are currently pending and have been considered below.

Allowable Subject Matter
5.    Claims 1 -20 are allowed as amended.

6.    The following is an examiner’s statement of reasons for allowance: The examiner finds novel in the context of the prior limitations, the feature wherein the stateful and persistent information allows the internet content provider to send data about the communication session to the subscriber when a new communication session is established between the internet content provider and the user endpoint device. The closest prior art being "Libonate" (US 20150312255 - A1), “Shaw” (US 2019031810 – A1), “Smith” (US 20110214163 A1), “Kublickis” (US 20070067297 A1), “Johnson” (US 20170272316 A1) and newly cited “Villegas” (US 20130166627 A1). Libonate discloses a system that receives a content request associated with a user device. The content request may include information that identifies a subscriber associated with the user device and information that identifies a content provider associated with the content request. The system may determine a unique identification header (UIDH), associated with the subscriber, based on the content request. The system may determine randomized information associated with encrypting the UIDH. The system may encrypt the UIDH to create a transactional identifier.  Shaw discloses systems and methods for identifying highly sensitive modules and taking a remediation or preventative action if such modules are accessed by malicious software. The likelihood that a module is used for an exploit, and is thus sensitive, is categorized as high, medium, or low. The likelihood that a module can be used for an exploit can dictate whether, and to what degree, an application accessing the module is “suspicious.” Smith discloses techniques and tools relate to analysis of cookies. For example, techniques and tools are described for determining whether cookies stored on a computer in response to a particular event (e.g., the rendering of an advertisement in a browser) are authorized. In one implementation, a cookie analysis system includes a browsing simulator having a web browser and a virtual graphical environment.  Kublickis discloses a method of enabling anonymous Internet users to publish and manage extensive, non-identifying personal data, including demographic, psychographic, needs, wants, interests, propensities, means to purchase, credibility and other data which in turn, enables a marketplace wherein such users, advertisers, websites, and other third-parties can mutually benefit from the commercial exploitation of such data. Johnson discloses methods, systems, and computer program products for managing Internet of Things (IoT) network-connected devices.  Newly searched Villegas discloses methods, systems, and apparatus, including computer programs encoded on a computer storage device, are described for browser plug-in functionality for clearing locally stored objects (LSOs). A described method includes providing a clear data interface of a plug-in program to a browser, the browser configured to call the clear data interface in response to a clear data event, obtaining, via the clear data interface, an indication of the clear data event; and deleting, based on the indication, one or more data objects (e.g., LSOs) stored by the plug-in program from a computer storage device. 

7. What is missing from the prior art of record is a method, non-transitory computer-readable medium, a method, and device wherein the stateful and persistent information allows the internet content provider to send data about the communication session to the subscriber when a new communication session is established between the internet content provider and the user endpoint device. 

Thus the prior art does not teach or suggest, either individually or in combination, the subject matter as claimed in claims 1,19, and 20. Therefore claims 1,19, and 20 are deemed allowable over the prior art of record. The corresponding depending claims that further limit claims 1,19, and 20 also contain allowable subject matter by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24917/6/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491